DETAILED ACTION
Claims 1-20 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figs. 10-15 are illegible. The Examiner suggests enlarging and darkening the text within the figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6 and 17 recite the limitations “…the public key…to access the private key…”. There is insufficient antecedent basis for “the public key” and “the private key” in the claims. Although the claims recite “a private/public key pair”, the limitation “a private/public key pair” represents a “pair”, not individual keys. This rejection may be overcome by amending the claims to clarify that there is an individual private and public key (i.e. “wherein the private/public key pair comprises a private and a public key”).

Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation “the cloud authentication store”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momchilov et al. (U.S. PGPub 2017/0339250).

Regarding claims 1, 13 and 18, Momchilov teaches A computing device comprising: a memory and a processor configured to cooperate with the memory to run a browser configured to generate a user interface to initiate virtual sessions from a host computing device, (Momchilov, see figs. 10 and 12C; see paragraphs 0157-00158 where connect to virtualization server infrastructure...launch a hosted browser in a hosted session (e.g., by directing, commanding, and/or otherwise controlling virtualization server infrastructure 1130 to launch an instance of a hosted browser in a hosted session being provided by virtualization server infrastructure 1130)...launch a hosted virtual browser application (e.g., hosted browser application 1131) in a virtual session hosted by a virtualization server...)
an application configured to establish a connection with, and display virtual sessions from, the host computing device, and (Momchilov, see figs. 10 and 12C-13; see paragraphs 0157-00158 where connect to virtualization server infrastructure...launch a hosted browser in a hosted session (e.g., by directing, commanding, and/or otherwise controlling virtualization server infrastructure 1130 to launch an instance of a hosted browser in a hosted session being provided by virtualization server infrastructure 1130)...launch a hosted virtual browser application (e.g., hosted browser application 1131) in a virtual session hosted by a virtualization server...; see paragraph 0161 where present the first hosted browser graphics generated by the hosted virtual browser application (e.g., hosted browser application 1131 executing on virtualization server infrastructure 1130). In presenting the hosted browser graphics generated by the hosted virtual browser application, user computing device 1110 may display and/or otherwise present a graphical user interface similar to graphical user interface 1300, which is illustrated in FIG. 13.)
code configured to cause the application to connect with the host computing device using the connection and display a virtual session responsive to initiation by the browser. (Momchilov, see figs. 10 and 12C-13; see paragraphs 0157-00158 where connect to virtualization server infrastructure...launch a hosted browser in a hosted session (e.g., by directing, commanding, and/or otherwise controlling virtualization server infrastructure 1130 to launch an instance of a hosted browser in a hosted session being provided by virtualization server infrastructure 1130)...launch a hosted virtual browser application (e.g., hosted browser application 1131) in a virtual session hosted by a virtualization server...; see paragraph 0161 where present the first hosted browser graphics generated by the hosted virtual browser application (e.g., hosted browser application 1131 executing on virtualization server infrastructure 1130). In presenting the hosted browser graphics generated by the hosted virtual browser application, user computing device 1110 may display and/or otherwise present a graphical user interface similar to graphical user interface 1300, which is illustrated in FIG. 13.)

Regarding claim 9, Momchilov teaches wherein the browser is configured to generate the user interface based upon a user interface cache; and (Momchilov, see figs. 10 and 12C-13; see paragraphs 0158 -0159where establishing a connection to the virtualization server and authenticating with the virtualization server using one or more cached authentication credentials...launching the hosted virtual browser application in the virtual session hosted by the virtualization server (e.g., virtualization server infrastructure 1130), user computing device 1110 may establish a connection to the virtualization server (e.g., virtualization server infrastructure 1130) and authenticate with the virtualization server (e.g., virtualization server infrastructure 1130) using one or more cached authentication credentials (e.g., the credentials cached at step 1206)...)
wherein the application is configured to obtain the user interface cache from a resource. (Momchilov, see figs. 10 and 12C-13; see paragraphs 0158 -0159where establishing a connection to the virtualization server and authenticating with the virtualization server using one or more cached authentication credentials...launching the hosted virtual browser application in the virtual session hosted by the virtualization server (e.g., virtualization server infrastructure 1130), user computing device 1110 may establish a connection to the virtualization server (e.g., virtualization server infrastructure 1130) and authenticate with the virtualization server (e.g., virtualization server infrastructure 1130) using one or more cached authentication credentials (e.g., the credentials cached at step 1206)...)

Regarding claim 11, Momchilov teaches wherein the code being a browser extension and the application is configured to establish the connection responsive to the browser initiating the virtual session based upon the browser extension. (Momchilov, see figs. 10 and 12C-13; see paragraph 0005 where integrating a virtual browser into a native browser and native web applications. For example, by implementing one or more aspects of the disclosure, a virtual browser may be seamlessly integrated into a native browser for enabling and/or otherwise providing access to natively unsupported content and/or for enhancing and/or otherwise providing more security...; see paragraph 0076; see paragraphs 0088-0089 where ...links 612 between the native applications 610 and client agent 604 represent a management channel, which allows client agent to supply policies to be enforced by the application management framework 614 “wrapping” each application...)

Regarding claim 12, Momchilov teaches wherein the code being a browser extension and the browser is configured to generate the user interface responsive to the native application establishing the connection based upon the browser extension. (Momchilov, see figs. 10 and 12C-13; see paragraph 0005 where integrating a virtual browser into a native browser and native web applications. For example, by implementing one or more aspects of the disclosure, a virtual browser may be seamlessly integrated into a native browser for enabling and/or otherwise providing access to natively unsupported content and/or for enhancing and/or otherwise providing more security...; see paragraph 0076; see paragraphs 0088-0089 where ...links 612 between the native applications 610 and client agent 604 represent a management channel, which allows client agent to supply policies to be enforced by the application management framework 614 “wrapping” each application...)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Momchilov in view of Jones et al. (U.S. PGPub 2018/0219849).

Regarding claims 2, 14 and 19, Momchilov teaches all the features of claims 1, 13 and 18. However, Momchilov does not explicitly teach wherein the browser has a browser type associated therewith; and
wherein the processor is further configured to run a messaging host associated with the browser type for relaying communications between the code and the application.
Jones teaches wherein the browser has a browser type associated therewith; and (Jones, see figs. 3-6 and 8; see paragraph 0071 where  contains links to multiple types of browser extensions and the browser selects the correct link based on the type of browser in use at the visitor…; see paragraph 0061 where the browser extension that will be downloaded and installed into the visitor's browser; note that individual browser with different extensions is interpreted as a different type of browser and co-browser and visitor’s browser are different types of browsers; see paragraphs 0104-0105 where co-browse service 130 also instructs co-browse proxy service 200 to initiate 3.sup.rd browser (proxy) 210 (805). Co-browse proxy service 200 instantiates 3rd browser (proxy)... remote desktop client on co-browse proxy service 200 establishes a remote viewing session between the 3.sup.rd browser (proxy) and remote desktop control application 222 on webserver 220 (820); see also paragraph 0070)
wherein the processor is further configured to run a messaging host associated with the browser type for relaying communications between the code and the application. (Jones, see figs. 3-6 and 8; see paragraph 0071 where  contains links to multiple types of browser extensions and the browser selects the correct link based on the type of browser in use at the visitor…; see paragraph 0061 where the browser extension that will be downloaded and installed into the visitor's browser; note that individual browser with different extensions is interpreted as a different type of browser and co-browser and visitor’s browser are different types of browsers; see paragraphs 0104-0105 where co-browse service 130 also instructs co-browse proxy service 200 to initiate 3.sup.rd browser (proxy) 210 (805). Co-browse proxy service 200 instantiates 3rd browser (proxy)... remote desktop client on co-browse proxy service 200 establishes a remote viewing session between the 3.sup.rd browser (proxy) and remote desktop control application 222 on webserver 220 (820); see paragraph 0081  the invitation is associated with a particular browser extension...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Momchilov and Jones to provide the technique of the browser has a browser type associated therewith and a messaging host associated with the browser type for relaying communications between the code and the application of Jones in the system of Momchilov in order to a user experience that is straightforward and enable robust security (Jones, see paragraph 0081).

Regarding claims 3 and 15, Momchilov-Jones teaches wherein the browser comprises a plurality of browsers having different browser types; (Jones, see figs. 3-6 and 8; see paragraph 0071 where  contains links to multiple types of browser extensions and the browser selects the correct link based on the type of browser in use at the visitor…; see paragraph 0061 where the browser extension that will be downloaded and installed into the visitor's browser; note that individual browser with different extensions is interpreted as a different type of browser and co-browser and visitor’s browser are different types of browsers; see paragraphs 0104-0105 where co-browse service 130 also instructs co-browse proxy service 200 to initiate 3.sup.rd browser (proxy) 210 (805). Co-browse proxy service 200 instantiates 3rd browser (proxy)... remote desktop client on co-browse proxy service 200 establishes a remote viewing session between the 3.sup.rd browser (proxy) and remote desktop control application 222 on webserver 220 (820); see also paragraph 0070)
wherein the messaging host comprises a different message host associated with individual browser types; and (Jones, see figs. 3-6 and 8; see paragraph 0071 where  contains links to multiple types of browser extensions and the browser selects the correct link based on the type of browser in use at the visitor…; see paragraph 0061 where the browser extension that will be downloaded and installed into the visitor's browser; note that individual browser with different extensions is interpreted as a different type of browser and co-browser and visitor’s browser are different types of browsers; see paragraphs 0104-0105 where co-browse service 130 also instructs co-browse proxy service 200 to initiate 3.sup.rd browser (proxy) 210 (805). Co-browse proxy service 200 instantiates 3rd browser (proxy)... remote desktop client on co-browse proxy service 200 establishes a remote viewing session between the 3.sup.rd browser (proxy) and remote desktop control application 222 on webserver 220 (820))
wherein the application comprises a common connection manager configured to communicate with the different message hosts. (Jones, see figs. 3-6 and 8; see paragraph 0071 where  contains links to multiple types of browser extensions and the browser selects the correct link based on the type of browser in use at the visitor…; see paragraph 0061 where the browser extension that will be downloaded and installed into the visitor's browser; note that individual browser with different extensions is interpreted as a different type of browser and co-browser and visitor's browser are different types of browsers; see paragraphs 0104-0105 where co-browse service 130 also instructs co-browse proxy service 200 to initiate 3.sup.rd browser (proxy) 210 (805). Co-browse proxy service 200 instantiates 3rd browser (proxy)... remote desktop client on co-browse proxy service 200 establishes a remote viewing session between the 3.sup.rd browser (proxy) and remote desktop control application 222 on webserver 220 (820))
The motivation regarding to the obviousness to claims 2, 14 and 19 is also applied to claims 3 and 15.

Claims 4-7, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Momchilov in view of Bell (U.S. PGPub 2013/0219468).

Regarding claims 4, 16 and 20, Momchilov teaches all the features of claims 1, 13 and 18. However, Momchilov does not explicitly teach wherein the application is configured to store a connection lease bound to the application in the memory, and
establish the connection based upon the connection lease.
Bell teaches wherein the application is configured to store a connection lease bound to the application in the memory, and (Bell, see figs. 5-7; see abstract where  Lease tokens may be stored independently...; see paragraph 0064 where The lease may be defined by a lease token 501 stored as a data package, e.g., in XML or other suitable format...; see paragraph 0066 where Each connection lease may be cryptographically signed 511 so that a session host can verify the validity...in a public key infrastructure (PKI), each connection lease might be signed and/or encrypted using a private key of the broker 401, and each session host can verify the lease by authenticating or decrypting the connection lease using the public key...)
establish the connection based upon the connection lease. (Bell, see figs. 5-7; see paragraph 0066 where Each connection lease may be cryptographically signed 511 so that a session host can verify the validity...in a public key infrastructure (PKI), each connection lease might be signed and/or encrypted using a private key of the broker 401, and each session host can verify the lease by authenticating or decrypting the connection lease using the public key...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Momchilov and Bell to provide the technique of storing a connection lease bound to the application in the memory and establishing the connection based upon the connection lease of Bell in the system of Momchilov in order to service a much larger number of session clients (Bell, see paragraph 0085).

Regarding claim 5, Momchilov-Bell teaches wherein the code is further configured to synchronize the connection lease with a connection lease service. (Bell, see figs. 5-7; see paragraph 0066 where Each connection lease may be cryptographically signed 511 so that a session host can verify the validity...in a public key infrastructure (PKI), each connection lease might be signed and/or encrypted using a private key of the broker 401, and each session host can verify the lease by authenticating or decrypting the connection lease using the public key...; see paragraph 0008 verify (synchronize) that the lease token data structure is unaltered and originated from a trusted connection broker; see claim 7)
The motivation regarding to the obviousness to claims 4, 16 and 20 is also applied to claim 5.

Regarding claims 6 and 17, Momchilov-Bell teaches wherein the connection lease has a private/public key pair associated therewith; (Bell, see figs. 5-7; see abstract where  Lease tokens may be stored independently...; see paragraph 0064 where The lease may be defined by a lease token 501 stored as a data package, e.g., in XML or other suitable format...; see paragraph 0066 where Each connection lease may be cryptographically signed 511 so that a session host can verify the validity...in a public key infrastructure (PKI), each connection lease might be signed and/or encrypted using a private key of the broker 401, and each session host can verify the lease by authenticating or decrypting the connection lease using the public key...)
wherein the connection lease is generated based upon the public key; and (Bell, see figs. 5-7; see paragraph 0066 where decrypting the connection lease using the public key of the trusted broker, which indicates that the decrypted lease is generated using the public key)
wherein the application is configured to access the private key and validate the connection lease based upon the private key. (Bell, see figs. 5-7; see paragraph 0066 where Each connection lease may be cryptographically signed 511 so that a session host can verify the validity...in a public key infrastructure (PKI), each connection lease might be signed and/or encrypted using a private key of the broker 401, and each session host can verify the lease by authenticating or decrypting the connection lease using the public key...; see paragraph 0008 verify (synchronize) that the lease token data structure is unaltered and originated from a trusted connection broker; see claim 7)
The motivation regarding to the obviousness to claims 4, 16 and 20 is also applied to claims 6 and 17.

Regarding claim 7, Momchilov teaches all the features of claim 1. However, Momchilov does not explicitly teach wherein the application stores a connection ticket in the memory and establishes the connection with the host computing device based upon the connection ticket.
Bell teaches wherein the application stores a connection ticket in the memory and establishes the connection with the host computing device based upon the connection ticket. (Bell, see figs. 5-7; see abstract where Lease tokens may be stored independently...; see paragraph 0064 where The lease may be defined by a lease token 501 stored as a data package, e.g., in XML or other suitable format...; see paragraph 0066 where Each connection lease may be cryptographically signed 511 so that a session host can verify the validity...in a public key infrastructure (PKI), each connection lease might be signed and/or encrypted using a private key of the broker 401, and each session host can verify the lease by authenticating or decrypting the connection lease using the public key...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Momchilov and Bell to provide the technique of storing a connection ticket in the memory and establishes the connection with the host computing device based upon the connection ticket of Bell in the system of Momchilov in order to service a much larger number of session clients (Bell, see paragraph 0085).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Momchilov in view of Fan et al. (U.S. PGPub 2018/0091602).

Regarding claim 8, Momchilov teaches wherein the code being a browser extension and (Momchilov, see figs. 10 and 12C-13; see paragraph 0005 where integrating a virtual browser into a native browser and native web applications. For example, by implementing one or more aspects of the disclosure, a virtual browser may be seamlessly integrated into a native browser for enabling and/or otherwise providing access to natively unsupported content and/or for enhancing and/or otherwise providing more security...; see paragraph 0076; see paragraphs 0088-0089 where ...links 612 between the native applications 610 and client agent 604 represent a management channel, which allows client agent to supply policies to be enforced by the application management framework 614 “wrapping” each application...)
However, Momchilov does not explicitly teach the application being configured to determine a capability associated with the browser extension, and communicate with the browser extension based upon the determined capability.
Fan teaches the application being configured to determine a capability associated with the browser extension, and communicate with the browser extension based upon the determined capability. (Fan, see figs. 1 and 3; see paragraph 0055 where the document data is presented based on a plug-in capability of the browser applications, it is ensured that a user terminal can be compatible with document data of different data formats, a case in which presentation cannot be performed is avoided...relationship is established between different browser applications, stability of a connection between the browser applications is ensured, stability of the synchronization operation for the document data of the multiple user terminals is further ensured...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Momchilov and Fan to provide the technique of determining a capability associated with the browser extension, and communicate with the browser extension based upon the determined capability of Fan in the system of Momchilov in order to provide stable connection for applications (Fan, see paragraph 0055).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Momchilov in view of Baird et al. (U.S. PGPub 2012/0331406).

Regarding claim 10, Momchilov teaches all the features of claim 9. However, Momchilov does not explicitly teach wherein the code being a browser extension and the application is further configured to store the user interface cache in the memory, obtain updates to the user interface cache from the resource, and provide the stored user interface cache to the browser through the browser extension responsive to unavailability of the cloud authentication store to provide updates.
Baird teaches wherein the code being a browser extension and the application is further configured to store the user interface cache in the memory, obtain updates to the user interface cache from the resource, and provide the stored user interface cache to the browser through the browser extension responsive to unavailability of the cloud authentication store to provide updates. (Baird, see figs. 7A-9A; see paragraph 0079 where If the event is the restoration of a lost or inactive VDI session has been restored, then in step 616 the HVD browser extension requests a state update from the endpoint browser server 362...; see paragraph 0086 where endpoint browser server updates its tab information (e.g., a table of tabs and windows stored in synchronized browser database 368) with the new information, and then returns to step 704...; see paragraph 0106 where sends a "URL changed" message containing the new tab identifier and the URL to the HVD browser server 322, and in step 828 loads the new page...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Momchilov and Baird to provide the technique of the code being a browser extension and the application is further configured to store the user interface cache in the memory, obtain updates to the user interface cache from the resource, and provide the stored user interface cache to the browser through the browser extension responsive to unavailability of the cloud authentication store to provide updates of Baird in the system of Momchilov in order to reduce losses of productivity (Baird, see paragraph 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2016/0099955, which describes a method and apparatus for an automated classification rating of browser extensions;
U.S. PGPub 2012/0246701, which describes deploying browser extension with fine-grained security policies; and
U.S. PGPub 2006/0101341, which describes a method and apparatus for enhanced browsing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MENG VANG/Primary Examiner, Art Unit 2443